DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         TRIBECA AESTHETIC MEDICAL SOLUTIONS, LLC,
                         Appellant,

                                     v.

      EDGE PILATES CORPORATION, a Florida corporation and
            BAYOU METO, INC., a Florida corporation,
                         Appellees.

                              No. 4D18-1452

                              [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 10-20735 (14).

   Marc A. Silverman and Steven W. Marcus of Frank, Weinberg & Black,
P.L., Plantation, for appellant.

  Mark Perlman of Mark Perlman, P.A., Hallandale Beach, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., CONNER, J., and METZGER, ELIZABETH, Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.